DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/30/2022 has been entered. Claims 1-5 and 8-21 remain pending in the present application. Claims 6-7 have been cancelled and claim 21 is a new claim. The 35 U.S.C. 101 rejection set forth previously remains pending in the present application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “determine abnormal operation of the at least one component based on the sensed signal;”, “predict, by a machine learning model, a maintenance requirement of the at least one component based on the determined abnormal operation, wherein the maintenance requirement may be predicted by:”, and “processing data that includes the data structure, through each of the one or more layers of the machine learning model that has been trained to predict a likelihood that the at least one component of the irrigation system may require maintenance;”, which analyzed under Step 2A Step One, is understood as a user mentally determining an abnormal operation of an irrigation component based on received sensor data and mentally predicting a maintenance requirement based on the determining. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim 1 includes the additional elements of, “a sensor disposed at a main disconnect of a utility, the sensor is configured to generate a signal indicative of abnormal operation of at least one component of the plurality of components of the irrigation system based on network power quality, the network power quality including a phase balance, an inrush current, a power factor, or combinations thereof;” and “receive the sensed signal;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. The claim further includes the additional elements of, “an irrigation system configured to irrigate a farming area and including a plurality of components;”, which analyzed under Step 2A Prong Two, generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) and also the additional elements of, “a processor;” and “a memory”, which further analyzed under Step 2A Prong Two, are merely generic computer components for implementing the abstract idea. Finally, the limitations of, “generating, based on the received sensed signal, a data structure that is formatted to be processed through one or more layers of the machine learning model, wherein the data structure may have one or more fields structuring data;” and “and generating, by an output layer of the machine learning model, an output data structure, wherein the output data structure may include one or more fields structuring data indicating a likelihood that the at least one component may require maintenance.”, as analyzed under Step 2A Prong Two, merely add limitations that implement the abstract using a computer/machine learning model (MPEP 2106.05(f)). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely amount to gathering irrigation system component data utilizing various sensors. Per MPEP2106.05(d)(II), the courts have deemed, “sending/receiving data over a network”, to be well-understood, routine, and conventional. 

Claims 11 and 19 are substantially similar to claim 1 and are thus rejected under the same rationale as present above. 


Dependent Claims 2-5, 8-10, 12-18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, the claims (i.e. 10, 18, and 21), as analyzed under Step 2A Prong One, provide further limitations, in this case “comparing” which can be interpreted as a user mentally comparing a received value to an expected value. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular the claims (i.e. 2, 4-9, 12, and 14-17), as analyzed under Step 2A Prong Two, provide further limitations that adds insignificant extra solution activity to the judicial exception, in the form of data gathering. Additionally, the limitations of the claims (i.e. 3, 13, and 20), as analyzed under Step 2A Prong Two, generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely amount to gathering irrigation system component data utilizing various sensors. Per MPEP2106.05(d)(II), the courts have deemed, “sending/receiving data over a network”, to be well-understood, routine, and conventional. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (US PGPUB 20200383283) in view of Jerphagnon et al. (US Patent 9,874,489).

Regarding Claims 1 and 19; Thatcher teaches; A machine learning based predictive maintenance system for an irrigation system, the machine learning based predictive maintenance system comprising: (Thatcher; at least Abstract; paragraph [0008]; disclose a machine learning predictive maintenance system for an irrigation system)
an irrigation system configured to irrigate a farming area and including a plurality of components; (Thatcher; at least Fig. 3; paragraph [0029]; disclose an irrigation system configured to irrigate a farming area including a plurality of components (i.e. end gun (321), valve controllers (302, 304, 306))
a sensor disposed at a main disconnect of a utility, the sensor is configured to generate a signal indicative of abnormal operation of at least one component of the plurality of components of the irrigation system based on network power quality, the network power quality including a phase balance, an inrush current, a power factor, or combinations thereof; (Thatcher; at least Fig. 7; paragraphs [0042]-[0045]; discloses electrical current and voltage sensors for measuring inrush current and voltage in the irrigation system network, and wherein the system compares the measured values to determine if the inrush current or phase imbalance exceeds a prescribed level, and if so, determines an abnormal condition is occurring)
a processor; (Thatcher; at least paragraph [0030]; disclose a controller/processor (202))
and a memory, including instructions stored thereon, which when executed by the processor cause the predictive maintenance system to: (Thatcher; at least paragraph [0030]; disclose a memory/data storage module (204))
receive the sensed signal; (Thatcher; at least paragraph [0034]; disclose wherein the controller (402) receives sensed signals from a plurality of sensors (i.e. current/voltage sensors (419), pressure sensors (411), etc.))
determine abnormal operation of the at least one component; (Thatcher; at least paragraph [0039]; disclose wherein the system and method includes analyzing the sensor data to determine a problem with a component)
and predict, by a machine learning model, a maintenance requirement of the at least one component based on the determined abnormal operation, (Thatcher; at least paragraph [0039]: disclose wherein the received sensor data is analyzed utilizing machine learning algorithms to determine/predict issues with components of the irrigation system, and further predicts and provides instructions regarding preventative maintenance suggestions that need to be performed)
wherein the maintenance requirement may be predicted by: generating, based on the received sensed signal, a data structure that is formatted to be processed through one or more layers of the machine learning model, wherein the data structure may have one or more fields structuring data; (Thatcher; at least paragraphs [0007] and [0039]; Claim 1; disclose wherein the system processes and analyzes collected sensor data using a machine learning algorithm, thus it is implicit that the sensor data is being formatted to be processed through the multiple machine learning layers of the machine learning algorithm)
processing data that includes the data structure, through each of the one or more layers of the machine learning model that has been trained to predict a likelihood that the at least one component of the irrigation system may require maintenance; (Thatcher; at least paragraphs [0007] and [0039]; Claim 1; disclose wherein the system runs the sensor data through the machine learning algorithm to determine a problem, an incipient problem, or a predicted problem, thus it is implicit that the data is being processed through each layer of the machine learning algorithm to determine if the irrigation system will require maintenance)
and generating, by an output layer of the machine learning model, an output data structure, wherein the output data structure may include one or more fields structuring data indicating a likelihood that the at least one component may require maintenance. (Thatcher; at least paragraphs [0007] and [0039]; Claim 1; disclose wherein once the sensor data is processed through the machine learning algorithm, the system provides an output regarding component and preventative maintenance that is to be performed to an operator/owner of the irrigation system). 
Thatcher appears to be silent on; a sensor disposed at a main disconnect of a utility,
However, Jerphagnon teaches; a sensor disposed at a main disconnect of a utility, (Jerphagnon; at least Abstract; at least column 2, lines 40-63; disclose a system and method for applying machine learning techniques to an irrigation system (i.e. the center-pivot irrigation system of Thatcher) for determining conditions based upon detection of electrical signals sensed at the utility power meter).
Thatcher and Jerphagnon are analogous art because they are from the same field of endeavor or similar problem solving area, of irrigation control and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of measuring a current/voltage at the utility meter of an irrigation system as taught by Jerphagnon with the known system of a machine learning predictive irrigation control system as taught by Thatcher to yield the known results of efficient irrigation monitoring and control. One would be motivated to combine the electrical signatures learned in the reference of Thatcher with the utility mains monitoring of Jerphagnon as it allows for anomaly detection at the electrical load as well as provides a means for providing the captured data easily to energy service provides as well as owners/customers of the irrigation system as taught by Jerphagnon (column 2, lines 51-63).

***Examiner’s note: claims 1, 11, and 19 include the following limitations: “wherein the maintenance requirement may be predicted by: 
generating, based on the received sensed signal, a data structure that is formatted to be processed through one or more layers of the machine learning model, wherein the data structure may have one or more fields structuring data; 
processing data that includes the data structure, through each of the one or more layers of the machine learning model that has been trained to predict a likelihood that the at least one component of the irrigation system may require maintenance; 
and generating, by an output layer of the machine learning model, an output data structure, wherein the output data structure may include one or more fields structuring data indicating a likelihood that the at least one component may require maintenance.” 
The bolded section as claimed, is preceded by: “wherein the maintenance requirement may be predicted by:” (emphasis added). The phrase, “may be predicted by”, does not require that the proceeding limitations are performed and thus are not currently required for rejection purposes. However, in order to promote compact prosecution, a rejection has been provided. The office recommends changing the limitation to recite, “wherein the maintenance requirement is predicted by:”, thus requiring the proceeding limitations.***

Regarding Claim 2; The combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 1, wherein the instructions, when executed by the processor, cause the predictive maintenance system to: display, on a display, the indication of the predicted maintenance requirement of the at least one component. (Thatcher; at least paragraph [0039]; disclose wherein the system provides instructions for the required preventative maintenance thus displaying to an operator the work required).

Regarding Claims 3 and 20; the combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 1, wherein the plurality of components of the irrigation system includes a pump, a pivot, a tower, an end tower, a corner tower, an air compressor, an endgun, or combinations thereof. (Thatcher; at least Figs. 1 and 3; paragraph [0029]; disclose a center-pivot irrigation system which contains a pivot, tower, and endgun).

Regarding Claim 4; the combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 3, wherein the sensed signal is a signal of abnormal operation which includes an increase in energy required to move the irrigation system, a change in speed of the system, a change in sequence of a moving of the tower, an endgun turn frequency or combinations thereof. (Thatcher; at least paragraphs [0042]-[0045]; disclose wherein the abnormal operation includes determining an increase in electrical current to move the system and a change in speed of the system).

Regarding Claim 5; the combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 1, wherein the sensor includes an encoder, a pressure sensor, a flow meter, a current sensor, a power sensor, a voltage sensor, or combinations thereof. (Thatcher; at least paragraph [0034]; disclose wherein the sensors include pressure, flow, current, and voltage sensors).

Regarding Claim 8; the combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 1, wherein the machine learning model is based on a deep learning network, a classical machine learning model, or combinations thereof. (Thatcher; at least paragraph [0039]; disclose wherein the model is based on a classical machine learning model).

Regarding Claim 9; the combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 1, wherein the instructions, when executed by the processor, further cause the predictive maintenance system to receive data from at least one of a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, or National Oceanic and Atmospheric Administration weather. (Thatcher; at least paragraph [0037]; disclose wherein the system and method includes receiving and utilizing weather data in its processing).

Regarding Claim 10; the combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 1, wherein the prediction is based on comparing a power sensed by the sensor to an expected power based on at least one of a soil moisture directly measured, a soil moisture inferred from weather data from the field and/or regional weather stations, a topographical map, a soil map, a motor RPM, a gearbox ratio, a tower weight, a span weight, an operating condition of the at least one component, or combinations thereof. (Thatcher; at least paragraph [0044]; disclose wherein the system and method includes recording various electrical current data of a drive unit at given areas at various speeds (i.e. condition of the component) and compares the output of the electrical current to previously recorded currents to determine whether an issue exists in the monitored component).

Regarding Claim 21; the combination of Thatcher and Jerphagnon further teach; The predictive maintenance system of claim 1, wherein the maintenance requirement may be further predicted by: processing the output data structure to determine whether data organized by the one or more fields of the output data structure satisfies a predetermined threshold, wherein the output data structure includes one or more fields structuring data indicating a likelihood that the at least one component may require maintenance; and generating the prediction based on the output data of the machine learning model, wherein the prediction includes the maintenance requirement. (Thatcher; at least paragraphs [0039]-[0040]; disclose wherein the system includes predetermined threshold levels for monitored parameters and wherein based upon the detected condition, a prediction of a likelihood that the component may require maintenance is determined and a corresponding maintenance requirement is generated (i.e. oil change required)).

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (US PGPUB 20200383283) in view of Abts (US PGPUB 20060027677).

Regarding Claim 11; Thatcher teaches; A computer-implemented method for predictive maintenance for an irrigation system, the computer-implemented method comprising: 
receiving a continuous real-time signal, sensed by a sensor disposed at a center pivot of the irrigation system or at a main disconnect of a utility, indicative of a condition of at least one component of a plurality of components of an irrigation system based on network power quality, the network power quality over time including a phase balance, an inrush current, a power factor, or combinations thereof, the irrigation system configured to irrigate a farming area and including a plurality of components; (Thatcher; at least Fig. 7; paragraphs [0042]-[0045]; discloses electrical current and voltage sensors for measuring inrush current and voltage in the irrigation system network, and wherein the system compares the measured values to determine if the inrush current or phase imbalance exceeds a prescribed level, and if so, determines an abnormal condition is occurring)
determining a real-time indication of abnormal operation of the at least one component based on the continuous real-time signal by: (Thatcher; at least paragraph [0039]; disclose wherein the system and method includes analyzing the sensor data to determine a problem with a component)
comparing the continuous real-time signal to historical data; (Thatcher; at least Abstract; paragraphs [0006] and [0045]; disclose comparing the real-time signal measurements to historical data)
and providing a real-time indication of abnormal operation based on the comparison; (Thatcher; at least paragraph [0039]; disclose providing real-time indications to an operator of the abnormal operation)
predicting, by a machine learning model, a maintenance requirement of the at least one component based on the determined real-time indication of the abnormal operation, (Thatcher; at least paragraph [0039]: disclose wherein the received sensor data is analyzed utilizing machine learning algorithms to determine/predict issues with components of the irrigation system, and further predicts and provides instructions regarding preventative maintenance suggestions that need to be performed)
wherein the maintenance requirement may be predicted by: generating, based on the received sensed signal, a data structure that is formatted to be processed through one or more layers of the machine learning model, wherein the data structure may have one or more fields structuring data; (Thatcher; at least paragraphs [0007] and [0039]; Claim 1; disclose wherein the system processes and analyzes collected sensor data using a machine learning algorithm, thus it is implicit that the sensor data is being formatted to be processed through the multiple machine learning layers of the machine learning algorithm)
processing data that includes the data structure, through each of the one or more layers of the machine learning model that has been trained to predict a likelihood that the at least one component of the irrigation system may require maintenance; and (Thatcher; at least paragraphs [0007] and [0039]; Claim 1; disclose wherein the system runs the sensor data through the machine learning algorithm to determine a problem, an incipient problem, or a predicted problem, thus it is implicit that the data is being processed through each layer of the machine learning algorithm to determine if the irrigation system will require maintenance)
generating, by an output layer of the machine learning model, an output data structure, wherein the output data structure may include one or more fields structuring data indicating a likelihood that the at least one component may require maintenance; (Thatcher; at least paragraphs [0007] and [0039]; Claim 1; disclose wherein once the sensor data is processed through the machine learning algorithm, the system provides an output regarding component and preventative maintenance that is to be performed to an operator/owner of the irrigation system)
and selectively providing a real-time indication of the predicted maintenance requirement for the at least one component to limit abnormal operation of the at least one component. (Thatcher; at least paragraph [0039]; disclose providing real-time indications to an operator of the abnormal operation).
Thatcher appears to be silent on; a sensor disposed at a center pivot of the irrigation system or at a main disconnect of a utility,
However, Abts teaches; a sensor disposed at a center pivot of the irrigation system or at a main disconnect of a utility, (Abts; at least paragraph [0059]; disclose an irrigation system and method in which a current sensor which is installed at the center pivot point and which is utilized to measure the current of the system which, for example, could be incorporated with the reference of Thatcher and utilized for determining equipment faults based on the sensed current).
Thatcher and Abts are analogous art because they are from the same field of endeavor or similar problem solving area, of center pivot irrigation control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of measuring a current/voltage at the center pivot of an irrigation system as taught by Abts with the known system of a machine learning predictive irrigation control system as taught by Thatcher to yield the known results of efficient irrigation monitoring and control. One would be motivated to combine the cited references in order to provide a method for monitoring drive tower statuses as taught by Abts (paragraph [0015]).

Regarding Claim 12; the combination of Thatcher and Abts further teach; The computer-implemented method of claim 11, further comprising: displaying, on a display the indication of the predicted maintenance requirement of the at least one component. (Thatcher; at least paragraph [0039]; disclose wherein the system provides instructions for the required preventative maintenance thus displaying to an operator the work required).

Regarding Claim 13; the combination of Thatcher and Abts further teach; The computer-implemented method of claim 11, wherein the plurality of components of the irrigation system includes at least one of a pump, a pivot, a tower, an end tower, a corner tower, an air compressor, or an endgun. (Thatcher; at least Figs. 1 and 3; paragraph [0029]; disclose a center-pivot irrigation system which contains a pivot, tower, and endgun).

Regarding Claim 14; the combination of Thatcher and Abts further teach; The computer-implemented method of claim 13, wherein when the condition is indicative of abnormal operation, the continuous real-time signal includes time-continuous data of at least one of an increase in energy required to move the irrigation system, a change in speed of the system, a change in sequence of a moving of the tower, or an endgun turn frequency. (Thatcher; at least paragraphs [0042]-[0045]; disclose wherein the abnormal operation includes determining an increase in electrical current to move the system and a change in speed of the system).

Regarding Claim 15; the combination of Thatcher and Abts further teach; The computer-implemented method of claim 11, further comprising: transmitting the indication of the predicted maintenance requirement to a user device for display; and displaying, on a display of the user device, the indication of the predicted maintenance requirement. (Thatcher; at least paragraphs [0039]-[0041]; disclose wherein the system transmits a notification, which includes a recommended preventative maintenance tasks including instructions, to be viewed (i.e. presented on a display) to an operator of the irrigation system)).

Regarding Claim 16; the combination of Thatcher and Abts further teach; The computer-implemented method of claim 11, wherein the sensor includes an encoder, a pressure sensor, a flow meter, a current sensor, a power sensor, a voltage sensor, or combinations thereof. (Thatcher; at least paragraph [0034]; disclose wherein the sensors include pressure, flow, current, and voltage sensors).

Regarding Claim 17; the combination of Thatcher and Abts further teach; The computer-implemented method of claim 11, wherein the machine learning model is based on a deep learning network, a classical machine learning model, or combinations thereof. (Thatcher; at least paragraph [0039]; disclose wherein the model is based on a classical machine learning model).

Regarding Claim 18; the combination of Thatcher and Abts further teach; The computer-implemented method of claim 11, wherein the prediction is further based on comparing a power sensed by the sensor to an expected power based on at least one of a soil moisture directly measured, a soil moisture inferred from weather data from the field and/or regional weather stations, a topographical map, a soil map, a motor RPM, a gearbox ratio, a tower weight, a span weight, an operating condition of the at least one component, or combinations thereof. (Thatcher; at least paragraph [0044]; disclose wherein the system and method includes recording various electrical current data of a drive unit at given areas at various speeds (i.e. condition of the component) and compares the output of the electrical current to previously recorded currents to determine whether an issue exists in the monitored component).

Response to Arguments
Applicant’s arguments, see page 13, filed 8/30/2022, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 10, and with respect to the limitation of, “a sensor disposed at a main disconnect of a utility”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thatcher et al. (US PGPUB 20200383283) in view of Jerphagnon et al. (US Patent 9,874,489).

Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. 

In particular, the applicant argues with regards to the 35 U.S.C. 101 rejection: 
The office has mischaracterized the present application as being treated as, “a method for organizing human activity”. (see pages 9-10)
The applicant argues that the specific limitations of, “an irrigation system configured to irrigate a farming area and including a plurality of components” and “a first sensor is configured to generate a signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time.” do not recite a mental process. The applicant further argues that the limitations of, “the maintenance requirement may be predicted by: generating, based on the received sensed signal, a data structure that is formatted to be processed through one or more layers of the machine learning model, wherein the data structure may have one or more fields structuring data; processing data that includes the data structure, through each of the one or more layers of the machine learning model that has been trained to predict a likelihood that the at least one component of the irrigation system may require maintenance; and generating, by an output layer of the machine learning model, an output data structure, wherein the output data structure may include one or more fields structuring data indicating a likelihood that the at least one component may require maintenance," cannot be practically performed using the human mind. (see pages 10-11)
The applicant argues, that the office characterizes the limitation of, “an irrigation system configured to irrigate a farming area and including a plurality of components,” as “mere data gathering”, and must consider each elements as a whole when determining a technical solution to a technical problem. (see page 12).

The applicant additionally argues that the reference of Thatcher and Abts fail to teach the new limitations of: “the maintenance requirement may be predicted by: generating, based on the received sensed signal, a data structure that is formatted to be processed through one or more layers of the machine learning model, wherein the data structure may have one or more fields structuring data; processing data that includes the data structure, through each of the one or more layers of the machine learning model that has been trained to predict a likelihood that the at least one component of the irrigation system may require maintenance; and generating, by an output layer of the machine learning model, an output data structure, wherein the output data structure may include one or more fields structuring data indicating a likelihood that the at least one component may require maintenance,", the office respectfully disagrees. (see pages 12-13)

Regarding the 35 U.S.C. 101 rejection:

With respect to the first argument, the office has not classified or identified any limitation as being represented as a “method for organizing human activity”. The abstract limitations of “determine” and “predict” have been classified under “Mental Activity”, as determining and predicting are acts that can be readily performed using the human mind. 
With respect to the second argument, the limitations of “an irrigation system configured to irrigate a farming area and including a plurality of components” and “a first sensor is configured to generate a signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time.” Are not being identified as a mental process being performed by the human mind. The limitation of “an irrigation system configured to irrigate a farming area and including a plurality of components” is being treated as merely applying the judicial exception to a particular technological field and the limitation of “a first sensor is configured to generate a signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time.” is being treated as insignificant extra solution activity in the form of data gathering.
With regards to the new limitations as listed above, the office agrees that the human mind cannot readily perform the listed functions, however, as addressed in the examiner note above, the new limitations are preceded by the limitation of “may be predicted”, which does not require the new limitations to be considered as they are not positively recited to be performed. 
With respect to the third argument, the office is treating the limitation of, “an irrigation system configured to irrigate a farming area and including a plurality of components,” as generally linking the judicial exception to a particular field of use and is not treating it as insignificant extra solution activity in the form of data gathering. 

With regards to the 35 U.S.C. 103 rejection, and in particular the new limitations, the office maintains that the reference of Thatcher teaches the limitations as currently claimed. The new limitations merely provide a general description of how machine learning works, mainly the steps of the input layer, the hidden layer, and an output layer. As such, and with reference to paragraph [0039], Thatcher also discloses the features, though not as explicit, the functions are implicit as the cited paragraph demonstrates collecting input sensor data which to be analyzed using a machine learning algorithm (thus formatting the data to be utilized by the machine learning algorithm and forming the input layer), the sensor data is then analyzed by the algorithm thus being subjected to the various layers of the machine learning algorithm (i.e. passing through the hidden layer), and then finally, based on the analysis, an output is generated (i.e. thus forming the output layer). In order to overcome the present reference, and only if the specification supports it, the applicant would need to demonstrate and claim how the machine learning algorithm is being improved upon known techniques.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cella et al. (US PGPUB 20190339688): disclose a system and method for detecting operating characteristics of machines and performing machine learning to predict/suggest maintenance actions to be performed on said machines based on the detected operating characteristics.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117